DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2019 and 05/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: forward facing cameras. 
Independent claims 74 and 84 describe the vehicle as having rearward facing cameras making it unclear how the system would determine the inter-vehicle distance between the hose vehicle and a leading vehicle ahead of the host vehicle, as claimed in claims 77 and 85, without forward facing cameras.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 69-76, 80-84, and 88-92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yashiro et al. (U.S. Publication No. 2018/0173236; hereinafter Yashiro).
Regarding claim 69, Yashiro teaches a navigation system for a host vehicle (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server), the system comprising: 
at least one processing device programmed to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive, from a camera, a plurality of images representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle in a travel lane adjoining a travel lane in which the host vehicle is traveling (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
wherein the determined time exceeds a first threshold and does not exceed a second threshold, the second threshold being greater than the first threshold (Yashiro: Par. 81; i.e., a collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M; As seen in Fig. 5, the vehicle may be somewhere between times TB and TC where the T03 threshold is exceeded but the TTC03 threshold is not yet exceeded);  5PATENT 
cause, based on the determined time, at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver (Yashiro: Par. 113; i.e., a display device that is attached to the vehicle tail part of the vehicle M may be used as the notification part … to display characters indicating a message “You are approaching too close. Please keep an inter-vehicle distance for safety”); 
analyze the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing));  
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03);  
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Attorney Docket No. 12312.0092-00000Regarding claim 70, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving, from a camera, a plurality of images representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the target vehicle having a location that impacts at least one planned navigational action of the host vehicle (Yashiro: Par. 73; i.e., in a traffic jam, even when the road has a plurality of lanes, at a more frontward position than the vehicle M, frontward traveling vehicles traveling further frontward accumulate, and therefore, it may not be possible to change the travel lane; the host vehicle cannot switch lanes if all the lanes are blocked);
causing at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver (Yashiro: Par. 113; i.e., a display device that is attached to the vehicle tail part of the vehicle M may be used as the notification part … to display characters indicating a message “You are approaching too close. Please keep an inter-vehicle distance for safety”);  6PATENT 
analyzing the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing)); 
determining a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03); 
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 71, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive, from a camera, a plurality of images representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify at least one target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the target vehicle having a location that impacts at least one planned navigational action of the host vehicle (Yashiro: Par. 73; i.e., in a traffic jam, even when the road has a plurality of lanes, at a more frontward position than the vehicle M, frontward traveling vehicles traveling further frontward 
cause at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver (Yashiro: Par. 113; i.e., a display device that is attached to the vehicle tail part of the vehicle M may be used as the notification part … to display characters indicating a message “You are approaching too close. Please keep an inter-vehicle distance for safety”); 
analyze the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing)); 
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03); 
and 7PATENTAttorney Docket No. 12312.0092-00000cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Attorney Docket No. 12312.0092-00000Regarding claim 72, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a 
receiving, from a camera, a plurality of images representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyzing the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle in a travel lane adjoining a travel lane in which the host vehicle is traveling (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyzing the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determining, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
wherein the determined time exceeds a first threshold and does not exceed a second threshold, the second threshold being greater than the first threshold (Yashiro: Par. 81; i.e., a collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M; As seen in Fig. 5, the vehicle may be somewhere between times TB and TC where the T03 threshold is exceeded but the TTC03 threshold is not yet exceeded);
causing, based on the determined time, at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver (Yashiro: Par. 113; i.e., a display device that is attached to the vehicle tail part of the vehicle M may be used as the notification part … to display characters indicating a message “You are approaching too close. Please keep an inter-vehicle distance for safety”);  8PATENT 
analyzing the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing)); 
determining a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected 
and causing at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Attorney Docket No. 12312.0092-00000Regarding claim 73, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive, from a camera, a plurality of images representative of an environment of the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M);
analyze the plurality of images to identify a first target vehicle and a second target vehicle in the environment of the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle),
the first target vehicle traveling behind the second target vehicle in a travel lane adjoining a travel lane in which the host vehicle is traveling (Yashiro: Par. 54; i.e., the frontward vehicle is a vehicle that travels at a frontward position of the vehicle M, specifically, immediately before the vehicle M. The rearward vehicle is a vehicle that travels at a rearward position of the vehicle M, specifically, immediately after the vehicle M);
analyze the plurality of images to determine a distance between the first target vehicle and the second target vehicle (Yashiro: Par. 86; i.e., the inter-vehicle distance ΔD03 between the vehicle M and the rearward vehicle V03 is equal to or less than a predetermined threshold; Par. 93; i.e., an inter-vehicle distance D02 to a frontward vehicle V01 immediately before the vehicle M is equal to or less than a predetermined threshold value; In order to identify the positions of the rear end, the rear right end, the front end, and the right front end of the vehicle M, a vehicle width and a vehicle length of the vehicle M are preliminarily set in the action plan generation unit 130; the host vehicle can calculate the distance between the target vehicles by adding D02, D03, and the length of the host vehicle);
determine, from the plurality of images, a time to reach a boundary associated with one of the first target vehicle and the second target vehicle (Yashiro: Par. 78; i.e., vehicle head time ΔT03 corresponds to a time TB-TA which is from a time TA when the vehicle M that travels immediately before a rearward vehicle V03 passes through a predetermined point D to a time TB when the rearward vehicle V03 passes through the point D),
wherein the determined 9PATENTAttorney Docket No. 12312.0092-00000time exceeds a first threshold and does not exceed a second threshold, the second threshold being greater than the first threshold (Yashiro: Par. 81; i.e., a collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the vehicle head part of the rearward vehicle V03 comes into contact with the vehicle tail part of the vehicle M; As seen in Fig. 5, the vehicle may be somewhere between times TB and TC where the T03 threshold is exceeded but the TTC03 threshold is not yet exceeded);
cause, based on the determined time, at least one navigational change of the host vehicle to signal to the target vehicle an intent of the host vehicle to make a subsequent navigational maneuver (Yashiro: Par. 113; i.e., a display device that is attached to the vehicle tail part of the vehicle M may be used as the notification part … to display characters indicating a message “You are approaching too close. Please keep an inter-vehicle distance for safety”);
analyze the plurality of images to detect a change in a navigational state of the target vehicle in response to the at least one navigational change in the host vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing));
determine a navigational action for the host vehicle based on the detected change in the navigational state of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03);
and cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 74, Yashiro teaches a navigation system for a host vehicle, the system comprising (Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):  
at least one processing device programmed to (Yashiro: Par. 52; i.e., each of the first control part 120 and the second control part 140 is realized by executing a program (software) by a processor such as a CPU):
receive, from a rearward-facing camera, a plurality of images representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly 
analyze the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle);
identify, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing));
and10PATENT Attorney Docket No. 12312.0092-00000determine a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03).
Regarding claim 75, Yashiro teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one processing device is further programmed to cause at least one adjustment of a navigational actuator of the host vehicle in response to the determined navigational action for the host vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 outputs the generated target trajectory to the travel control unit 141 and thereby causes the vehicle M to be offset).
Regarding claim 76, Yashiro teaches the navigation system according to claim 75. Yashiro further teaches wherein the navigational actuator includes at least one of a steering mechanism, a brake, or an accelerator (Yashiro: Par. 65; i.e., the travel control unit 141 controls the travel drive force output 
Regarding claim 80, Yashiro teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative acceleration between the target vehicle and the host vehicle (Yashiro: Par. 82; i.e., a relative acceleration AC03 is a difference of the acceleration of the vehicle M from the acceleration of the rearward vehicle V03).
Regarding claim 81, Yashiro teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative velocity between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., when calculating the inter-vehicle speed ΔV03, the approach determination unit 123 differentiates the collision prediction time TTC03 by time; the inter-vehicle speed is the relative velocity between the target and host vehicles).
Regarding claim 82, Yashiro teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a follow distance between the target vehicle and the host vehicle (Yashiro: Par. 79; i.e., the approach determination unit 123 extracts the position of the vehicle head part of the rearward vehicle V03 using the vehicle tail part of the vehicle M as a standard, for example, from the detection information that is input from the outside recognition unit 121 and calculates an inter-vehicle distance ΔD03 based on the extracted position).
Regarding claim 83, Yashiro teaches the navigation system according to claim 74. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a time to collision between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated 
Regarding claim 84, Yashiro teaches a computer-implemented method for navigating a host vehicle, the method comprising (Yashiro: Par. 14; i.e., a vehicle control method, by way of a computer; Yashiro: Par. 45; i.e., the navigation device 50 may transmit a current position and a destination to a navigation server via the communication device 20 and may acquire a route which is returned from the navigation server):
receiving, from a rearward-facing camera, a plurality of images representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M; the environment behind the host vehicle is part of the photographed vicinity of the vehicle);
analyzing the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle);
identifying, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing));
and determining a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected 
Regarding claim 88, Yashiro teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative acceleration between the target vehicle and the host vehicle (Yashiro: Par. 82; i.e., a relative acceleration AC03 is a difference of the acceleration of the vehicle M from the acceleration of the rearward vehicle V03).
Regarding claim 89, Yashiro teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a relative velocity between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., when calculating the inter-vehicle speed ΔV03, the approach determination unit 123 differentiates the collision prediction time TTC03 by time; the inter-vehicle speed is the relative velocity between the target and host vehicles).
Regarding claim 90, Yashiro teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a follow distance between the target vehicle and the host vehicle (Yashiro: Par. 79; i.e., the approach determination unit 123 extracts the position of the vehicle head part of the rearward vehicle V03 using the vehicle tail part of the vehicle M as a standard, for example, from the detection information that is input from the outside recognition unit 121 and calculates an inter-vehicle distance ΔD03 based on the extracted position).
Regarding claim 91, Yashiro teaches the method according to claim 84. Yashiro further teaches wherein the at least one navigational characteristic of the target vehicle includes a time to collision between the target vehicle and the host vehicle (Yashiro: Par. 81; i.e., collision prediction time TTC03 is a time from a time point (for example, time TC) to a estimation time TCL when it is estimated that the 
Regarding claim 92, Yashiro teaches a non-transitory, computer-readable storage medium storing instructions that, when executed by at least one processing device, cause the at least one processing device to (Yashiro: Par. 15; i.e., a non-transitory computer-readable recording medium including a vehicle control program that causes a computer to:):
receive, from a rearward-facing camera, a plurality of images representative of an environment behind the host vehicle (Yashiro: Par. 36; i.e., the camera 10 periodically and repeatedly captures an image of the vicinity of the vehicle M; the environment behind the host vehicle is part of the photographed vicinity of the vehicle);
analyze the plurality of images to identify at least one target vehicle in the environment behind the host vehicle (Yashiro: Par. 54; i.e., the outside recognition unit 121 recognizes a state of the position, speed, acceleration, and the like of a peripheral object of the vehicle M based on information input via the object recognition device 16 from the camera 10… The peripheral vehicle may include a frontward vehicle and a rearward vehicle);
identify, based on analysis of the plurality of images, an indicator of at least one navigational characteristic of the target vehicle (Yashiro: Par. 55; i.e., the outside recognition unit 121 detects, based on a temporal change of the brightness of light that comes from a light source (headlight) provided on a forefront part of the rearward vehicle, blinking of the light (headlight flashing));
and determine a navigational action for the host vehicle based on the identified at least one navigational characteristic of the target vehicle (Yashiro: Par. 123; i.e., the action plan generation unit 130 generates a target trajectory used for offsetting the vehicle M such that the detected predetermined region of the frontward vehicle V01 is not screened from the driving position of the rearward vehicle V03).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 77-79 and 85-87 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro as applied to the claims above, and further in view of Takeda (U.S. Patent No. 10543840; hereinafter Takeda).
Regarding claim 77, Yashiro teaches the navigation system according to claim 74, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle.
However, in the same field of endeavor, Takeda teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle (Takeda: Col. 29, lines 45-49; i.e., the inter-vehicle distance to the virtual vehicle vmH becomes shorter than before setting the virtual vehicle, and so the arrangement intervals of the course points become more tightly spaced, and this is accompanied by a decrease in the target speed; decreasing the speed would inherently increase the gap between the vehicles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yashiro to have further incorporated the determined navigational action for the host vehicle including slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle, as taught by Takeda. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles such as if the leading vehicle decelerates (Takeda: Col. 10, lines 51-54; i.e., if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M, it is necessary for the vehicle M to change the speed and lane appropriately as it travels).
Regarding claim 78, Yashiro teaches the navigation system according to claim 74, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (Takeda: Col. 12, lines 40-42; i.e., the lane change control section 120 performs control in order for the travel control section 130 to execute a lane change event included in the action plan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yashiro to have further incorporated wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane, as taught by Takeda. Doing so would allow the system to adapt to the detected behaviors of the surrounding vehicles such as if the leading vehicle decelerates (Takeda: Col. 10, lines 51-54; i.e., if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M, it is necessary for the vehicle M to change the speed and lane appropriately as it travels).
Regarding claim 79, Yashiro teaches the navigation system according to claim 74, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle.
However, in the same field of endeavor, Takeda teaches wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle (Takeda: Col. 23, lines 58-63; i.e., when the acceleration and deceleration, orientation shift angle, yaw rate, and the like are not within the specific ranges at the tertiary determination processing at step S120, the second course generation section 124 generates a course for lane changing of the vehicle M; Takeda: Col. 25, lines 39-41; i.e., it is sometimes necessary for the vehicle M to decelerate sharply when accelerating in order to change lanes; the sharp deceleration correlates to a reduction in the allowable braking rate).

Regarding claim 85, Yashiro teaches the method according to claim 84, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle.
However, in the same field of endeavor, Takeda teaches wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle (Takeda: Col. 29, lines 45-49; i.e., the inter-vehicle distance to the virtual vehicle vmH becomes shorter than before setting the virtual vehicle, and so the arrangement intervals of the course points become more tightly spaced, and this is accompanied by a decrease in the target speed; decreasing the speed would inherently increase the gap between the vehicles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro to have further incorporated wherein the determined navigational action for the host vehicle includes slowing the host vehicle to increase a gap between the host vehicle and a leading vehicle ahead of the host vehicle, as taught by Takeda. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles such as if the 
Regarding claim 86, Yashiro teaches the method according to claim 84, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane.
However, in the same field of endeavor, Takeda teaches wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane (Takeda: Col. 12, lines 40-42; i.e., the lane change control section 120 performs control in order for the travel control section 130 to execute a lane change event included in the action plan).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro to have further incorporated wherein the determined navigational action for the host vehicle includes navigating the host vehicle from a current travel lane to a different travel lane, as taught by Takeda. Doing so would allow the system to adapt to the behaviors of the surrounding vehicles such as if the leading vehicle decelerates (Takeda: Col. 10, lines 51-54; i.e., if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M, it is necessary for the vehicle M to change the speed and lane appropriately as it travels).
Regarding claim 87, Yashiro teaches the method according to claim 84, but Yashiro does not teach wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle.
However, in the same field of endeavor, Takeda teaches wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle (Takeda: Col. 23, lines 58-63; i.e., when the acceleration and deceleration, orientation shift angle, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Yashiro to have further incorporated wherein the determined navigational action for the host vehicle includes reducing a maximum allowable braking rate for the host vehicle, as taught by Takeda. Doing so would allow the vehicle to brake more quickly if needed based on the detected behaviors of surrounding vehicles (Takeda: Col. 10, lines 51-54; i.e., if a vehicle in front brakes suddenly and decelerates, or a vehicle traveling in an adjacent lane enters in front of the vehicle M, it is necessary for the vehicle M to change the speed and lane appropriately as it travels,  in order to adapt to the behavior of the vehicle in front or the behavior of the vehicle in the adjacent lane). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art deemed pertinent in the art of vehicle navigation based on surrounding vehicles includes Singhal (U.S. Patent No. 10586254), Okumura et al. (U.S. Patent No. 9511767), Rubin et al. (U.S. Publication No. 2013/0282267), and Cutler et al. (U.S. Publication No. 2013/0057397).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                                                                                                                                                                                         

/THOMAS G BLACK/               Supervisory Patent Examiner, Art Unit 3661